COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00664-CV
Style:                    Tuttle Enterprises, Inc. and Watson & Taylor Management, Inc.
                          v Ray Truitt and Annie Truitt
Date motion filed*:       February 7, 2014
Type of motion:           Unopposed Motion to Further Extend Reporter’s Deadline
Party filing motion:      Appellees
Document to be filed:     Evidence from court reporter showing that reporter’s fee has been paid

If motion to extend time:
       Original due date:                  January 9, 2014
       Number of prior extensions:            1             Current Due date: February 7, 2014
       Date Requested:                     February 28, 2014

Ordered that motion is:
             Granted
              If document is to be filed, document due: February 28, 2014
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
         The deadline for the parties to file written evidence from the court reporter showing
         that any party has either paid or made arrangements to pay the reporter’s fee for
         preparing the reporter’s record is 5:00 p.m., February 28, 2014. Unless any party
         provides written evidence from the court reporter showing that the fee has been paid or
         that arrangements to pay the fee have been made by the deadline, the Court will
         consider and decide the appeal on those issues or points that do not require a reporter’s
         record for a decision. See TEX. R. APP. P. 37.3(c).

Judge's signature: /s/ Chief Justice Sherry Radack
                   
Panel consists of ____________________________________________
Date: February 13, 2014

November 7, 2008 Revision